Plaintiff in error, W.O. Shinn, was convicted in the county court of Oklahoma county of a misdemeanor. From the judgment rendered on the verdict an appeal was perfected by filing in this court on December 11, 1917, a petition in error, with case-made.
Since the appeal was taken, and before the final submission of the cause, to-wit, January 9, 1918, plaintiff in error died at Oklahoma City.
In a criminal action, the purpose of the proceedings being to punish the defendant in person, the action must necessarily abate upon his death. It is therefore considered that the proceedings in this cause abate, and the same is remanded to the trial court, with direction to enter its appropriate order to that effect.